 
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5128 
 
AN ACT 
To designate the United States Department of the Interior Building in Washington, District of Columbia, as the Stewart Lee Udall Department of the Interior Building. 
 
 
1.DesignationThe United States Department of the Interior Building located at 1849 C Street, Northwest, in Washington, District of Columbia, shall be known and designated as the “Stewart Lee Udall Department of the Interior Building”.  
2.ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the building referred to in section 1 shall be considered to be a reference to the “Stewart Lee Udall Department of the Interior Building”.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
